            IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

REBECCA ISBELL,                       )
                                      )
                Plaintiff,            )
                                      )
v.                                    )   Case No. CIV-18-363-KEW
                                      )
COMMISSIONER OF SOCIAL                )
SECURITY ADMINISTRATION,              )
                                      )
                Defendant.            )

                           OPINION AND ORDER

     Plaintiff Rebecca Isbell (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying Claimant’s application

for disability benefits under the Social Security Act.             Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined that Claimant was not disabled.                 For the reasons

discussed   below,   it   is   the   finding   of   this   Court   that   the

Commissioner=s decision should be and is AFFIRMED.

            Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).      A claimant is disabled under the Social
Security   Act   “only    if    his   physical   or   mental   impairment   or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy. . .”                    42 U.S.C.

§423(d)(2)(A).    Social Security regulations implement a five-step

sequential process to evaluate a disability claim.             See, 20 C.F.R.

§§ 404.1520, 416.920.1

     Judicial    review    of    the    Commissioner’s    determination     is




     1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.       If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work
does not preclude alternative work. See generally, Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).


                                        2
limited in scope by 42 U.S.C. § 405(g).                    This Court’s review is

limited    to     two      inquiries:      first,   whether    the     decision     was

supported       by    substantial       evidence;   and,    second,     whether     the

correct legal standards were applied.               Hawkins v. Chater, 113 F.3d

1162,     1164       (10th    Cir.    1997)(citation       omitted).         The   term

“substantial evidence” has been interpreted by the United States

Supreme Court to require “more than a mere scintilla.                        It means

such relevant evidence as                a reasonable mind might accept as

adequate to support a conclusion.”                  Richardson v. Perales, 402

U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)).               The court may not re-weigh the evidence

nor substitute its discretion for that of the agency.                        Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).     Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever     in      the     record     fairly   detracts     from     its    weight.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also,

Casias, 933 F.2d at 800-01.

                               Claimant’s Background

     Claimant was 45 years old at the time of the ALJ’s decision.

Claimant completed her high school education.                 Claimant has worked

                                            3
in the past as a waitress and nursery school attendant.                Claimant

alleges an inability to work beginning September 1, 2009 due to

limitations resulting from osteoarthritis, fibromyalgia, severe

depression, and anxiety.

                             Procedural History

      On    February    4,   2016,     Claimant      protectively    filed     for

Supplemental Security Income under Title XVI (42 U.S.C. ' 1381 et

seq.) of the Social Security Act.                Claimant’s application was

denied initially and upon reconsideration.                On August 22, 2017,

Administrative    Law    Judge      (“ALJ”)   James     Bentley   conducted     an

administrative    hearing      by    video    with    Claimant    appearing     in

Muskogee, Oklahoma and the ALJ presiding from McAlester, Oklahoma.

On October 5, 2017, the ALJ issued an unfavorable decision.                     On

September 5, 2018, the Appeals Council denied review.               As a result,

the   decision   of    the   ALJ    represents    the   Commissioner’s       final

decision for purposes of further appeal.                20 C.F.R. §§ 404.981,

416.1481.

               Decision of the Administrative Law Judge

      The ALJ made his decision at step five of the sequential

evaluation.      He determined that while Claimant suffered from

severe impairments, she retained the residual functional capacity

                                        4
(“RFC”) to perform light work with limitations.

                        Error Alleged for Review

      Claimant    asserts     the   ALJ    committed   error    in   (1)    his

consideration of various limitations and impairments at step five;

(2) failing to properly consider Claimant’s subjective statements.

                              Step Five Analysis

      In his decision, the ALJ determined Claimant suffered from

the severe impairments of obesity, osteoarthritis, fibromyalgia,

anxiety and depression, degenerative disc disease of the lumbar

spine, hypertension, gastroparesis, osteopenia, gout, vertigo,

pelvic floor pain, and chronic fatigue syndrome.               (Tr. 15).   The

ALJ   concluded    Claimant    could   perform   light   work    except    that

Claimant would have the ability to understand, remember, and apply

simple and detailed instructions and concentrate and persist for

extended periods in order to carry out and complete simple and

detailed work tasks with routine supervision.            She was found to

be able to relate to supervisors and co-workers on a superficial

work basis.       She should have no work-related contact with the

general public.     Claimant could occasionally stoop, kneel, crouch,

and crawl but must avoid unprotected heights and dangerous moving

machinery.    Claimant was given a sit/stand option defined as a

                                       5
brief positional change from sitting to standing and vice versa

with no more than a change in position every 20 minutes and without

leaving the workstation so as not to diminish pace or production.

Claimant could not climb ladders, ropes, and scaffolding.                    (Tr.

18).

       After consulting with a vocational expert, the ALJ concluded

Claimant was capable of performing the representative jobs of

inspector/hand     packager,      bench       assembler,     and        electrical

accessories    assembler,   all   of       which   were   found    to    exist   in

sufficient numbers in the national economy.                 (Tr. 22).        As a

result, the ALJ concluded Claimant was not under a disability since

January 15, 2016, the date of the filing of the application.                     Id.

       Claimant contends the ALJ failed to adequately consider the

impact of various limitations contained in the RFC upon the

questioning of the vocational expert at step five.                Claimant first

attacks the questioning pertaining to the sit and stand option

which required that Claimant be able to change position from

sitting to standing and back every 20 minutes without leaving the

workstation.     The ALJ included this limitation in the hypothetical

question posed to the vocational expert.                  (Tr. 65-66).           The

vocational expert testified as to the existence of three jobs to

                                       6
accommodate Claimant’s RFC – inspector and hand packager, bench

assembler, and electrical accessories assembler, the last for

which the ALJ reduced the available job pool by 50% due to the

sit/stand option.     She testified that “[t]he DOT [Dictionary of

Occupational    Titles]   does     not       address   the    sit-stand    option.

That’s based on my experience in job placement.”                   (Tr. 66-67).

Claimant   contends   that   the    ALJ       should   have    asked   follow   up

questions of the vocational expert to insure that the available

jobs in the other two identified occupations were not also degraded

due to the sit/stand option.

     Claimant assumes that the other two jobs would be equally

reduced by 50% and, therefore, the available jobs to Claimant would

be so low as to constitute an insufficient number.                        Claimant

assumes too much.     “Testimony elicited by hypothetical questions

that do not relate with precision all of a claimant’s impairments

cannot constitute substantial evidence to support the Secretary’s

decision.”     Hargis v. Sullivan, 945 F.2d 1482, 1492 (10th Cir.

1991).     In positing a hypothetical question to the vocational

expert, the ALJ need only set forth those physical and mental

impairments accepted as true by the ALJ.               Talley v. Sullivan, 908

F.2d 585, 588 (10th Cir. 1990).               Additionally, the hypothetical

                                         7
questions need only reflect impairments and limitations borne out

by the evidentiary record.         Decker v. Chater, 86 F.3d 953, 955

(10th Cir. 1996).      Moreover, Defendant bears the burden at step

five of the sequential analysis.           Hargis, 945 F.2d at 1489.

     The ALJ accurately included all of Claimant’s limitations in

the RFC in his hypothetical questioning of the vocational expert.

Follow up questions were unnecessary since the vocational expert

made clear that the reduction in the job base only applied to the

third job identified – electrical accessories assembler.               This

Court need not engage in an exercise in tortured second guessing

to ascertain the vocational expert’s meaning.               She based her

reduction   in   the   single    job   upon   her   experience.   That   is

sufficient.

     Even if by some stretch of the imagination the vocational

expert forgot to apply the same limitation to the other two jobs

identified, the jobs existed in sufficient numbers if they were

reduced by an equal 50% as the expert testified on the third job.

The resulting number for all three jobs would be 132,000 (inspector

and hand packager – 41,000; bench assembler – 50,000; electrical

accessories assembler     –     41,000) –     an amount   well within the

acceptable number of available jobs recognized in this Circuit.

                                       8
See, Rogers v. Astrue,       2009 WL 368386, *4 (10th Cir.)(testimony

by vocational expert of 11,000 hand packager jobs in the national

economy could be relied upon by the ALJ as substantial evidence to

support a finding of non-disability).

     Claimant also asserts that the ALJ failed to include the “full

impact”   of    her   anxiety    and    depression      in   the    hypothetical

questioning of the vocational expert.          The ALJ discussed in detail

Claimant’s subjective statements regarding the limitations imposed

by her depression and anxiety.          He noted she does not like to get

out of bed if she knows she has to leave the house, she cannot be

in groups of people, and she has a hard time talking with more

than one or two people.         She lives with her family and cares for

her son who has Asperger’s syndrome.               (Tr. 18).        The ALJ also

related the medical record from her treating physician, Dr. Patrick

Sullivan.      He performed psychiatric evaluations with Claimant’s

overall physical examinations.           They were largely normal.           (Tr.

444, 493, 496, 498, 500, 502, 505, 507, 509, 512, 515, 518, 520,

522, 524, 526, 529, 531, 533, 535, 537, 580).                Claimant did prove

to be “anxious, agitated” on one visit.            (Tr. 491).

     Claimant     also   received      treatment   at   Green      Country   which

improved her mood with medication.           (Tr. 20, 300, 311).         The ALJ

                                        9
included a discussion of these treatment records and referenced

the Green Country records from January of 2016 which indicated

Claimant was experiencing episodes of anxiety and depression.

However, the record also indicated that Claimant agreed to her

treatment plan and the professionals at Green Country believed

Claimant would benefit from the plan.          (Tr. 313-15).      The Court

would note that these documents are Claimant’s “Treatment Plan” as

opposed to the other documents from Green Country which are

“Progress    Notes”   and   indicate    Claimant   is   “very   happy”   with

Cymbalta with an “OK” mood, relief from stress due to the holidays,

slept well, and denied any suicidal, homicidal, or hallucinations.

(Tr. 311).

     Claimant suggests that the ALJ should at least have imposed

limitations to simple tasks and not detailed tasks in the RFC.

The RFC, however, is supported by the state agency physicians’

opinions that found Claimant could perform simple and some complex

tasks with routine supervision, could relate to supervisors and

peers on a superficial work basis, could not relate to the public,

and could adapt to a work situation for superficial work-related

purposes.    (Tr. 21, 78-79, 91-92).

     “[R]esidual functional capacity consists of those activities

                                       10
that a claimant can still perform on a regular and continuing basis

despite his or her physical limitations.”               White v. Barnhart, 287

F.3d 903, 906 n. 2 (10th Cir. 2001).                    A residual functional

capacity       assessment     “must     include     a    narrative     discussion

describing      how    the   evidence   supports    each   conclusion,       citing

specific medical facts ... and nonmedical evidence.” Soc. Sec. R.

96–8p.        The ALJ must also discuss the individual's ability to

perform sustained work activities in an ordinary work setting on

a “regular and continuing basis” and describe the maximum amount

of work related activity the individual can perform based on

evidence contained in the case record. Id.               The ALJ must “explain

how any material inconsistencies or ambiguities in the evidence in

the case record were considered and resolved.”                   Id.       However,

there    is     “no   requirement     in    the   regulations    for   a    direct

correspondence between an RFC finding and a specific medical

opinion on the functional capacity in question.”                Chapo v. Astrue,

682 F.3d 1285, 1288 (10th Cir. 2012).               The ALJ’s RFC assessment

was supported by substantial evidence.                  The decision indicates

that    the    ALJ    adequately   considered     Claimant’s     depression     and

anxiety, including the Treatment Plan from Green Country.                      The

ALJ’s reliance upon the state agency opinions supported his RFC.

                                           11
     Claimant also asserts the ALJ failed to incorporate a moderate

limitation   in    social       functioning      and   moderate    limitation     in

concentration, persistence, or pace in his RFC.                    These findings

were made in connection with the “paragraph B” criteria which the

ALJ evaluated at step three to determine whether Claimant met or

equaled a listing.          (Tr. 17). The social security ruling on

assessing a claimant's RFC cautions that “[t]he adjudicator must

remember that the limitations identified in the ‘paragraph B’ ...

criteria are not an RFC assessment but are used to rate the

severity of mental impairment(s) at steps 2 and 3 of the sequential

evaluation process.”        Soc. Sec. R. 96–8p.             The Tenth Circuit has

specifically      found    that      the    failure    to    include   a    moderate

limitation in social functioning, for example, in the RFC based

solely upon the finding at step three is not error.                       Beasley v.

Colvin, 520 Fed. Appx. 748, 754 (10th Cir. 2013).                         It was not

error for the ALJ to fail to incorporate the “paragraph B” findings

into the RFC or the hypothetical questioning of the vocational

expert.

     Claimant also contends that the ALJ failed to include the

“full   impact”    of     all   of    his    physical       impairments    into   the

hypothetical questioning of the vocational expert.                 Claimant first

                                            12
asserts that the effects of her chronic pain were not adequately

considered at step two as a severe impairment.                Where an ALJ finds

at least one “severe” impairment, a failure to designate another

impairment as “severe” at step two does not constitute reversible

error because, under the regulations, the agency at later steps

considers the combined effect of all of the claimant's impairments

without regard to whether any such impairment, if considered

separately, would be of sufficient severity.                 Brescia v. Astrue,

287 F. App'x 626, 628–629 (10th Cir. 2008).                 The failure to find

that additional impairments are also severe is not cause for

reversal so long as the ALJ, in determining Claimant's RFC,

considers      the   effects   “of    all     of     the   claimant's   medically

determinable impairments, both those he deems ‘severe’ and those

‘not severe.’”       Id. quoting Hill v. Astrue, 289 F. App'x. 289,

291–292, (10th Cir. 2008).

       Moreover, the burden of showing a severe impairment is “de

minimis,” yet “the mere presence of a condition is not sufficient

to make a step-two [severity] showing.”                Flaherty v. Astrue, 515

F.3d   1067,    1070-71   (10th      Cir.    2007)    quoting     Williamson   v.

Barnhart, 350 F.3d 1097, 1100 (10th Cir. 2003); Soc. Sec. R. 85-

28.     At step two, Claimant bears the burden of showing the

                                        13
existence of an impairment or combination of impairments which

“significantly limits [his] physical or mental ability to do basic

work activities.”            20 C.F.R. § 416.920(c).             An impairment which

warrants disability benefits is one that “results from anatomical,

physiological,          or        psychological      abnormalities            which    are

demonstrable      by    medically       acceptable        clinical     and     laboratory

diagnostic techniques.”             42 U.S.C. § 1382c(a)(1)(D).              The severity

determination      for       an    alleged   impairment         is   based    on   medical

evidence alone and “does not include consideration of such factors

as age, education, and work experience.”                    Williams v. Bowen, 844

F.2d 748, 750 (10th Cir. 1988).

      In this case, the ALJ did not end the sequential evaluation

at   step   two   by     finding      Claimant      had    no    severe      impairments.

Moreover, he considered Claimant’s pain in the evaluation of the

subsequent steps.            (Tr. 16-21).         Since he did not deny benefits

at step two based upon the lack of any severe impairments, the

ALJ’s failure to include a specific severe impairment for pain

does not constitute reversible error.

                             Credibility Determination

      Claimant         contends       the    ALJ     improperly        evaluated       the

credibility       of     her       subjective      statements         surrounding      her

                                             14
impairments.      While Claimant concentrates upon the insufficiency

of the boilerplate credibility language in the ALJ’s decision, she

fails to recognize that the ALJ includes a discussion of the

inconsistency of her statements of limitation in light of the

medical record throughout the decision.                (Tr. 18-21).

      It   is   well-established        that   “findings     as   to    credibility

should be closely and affirmatively linked to substantial evidence

and not just a conclusion in the guise of findings.”                     Kepler v.

Chater,    68    F.3d   387,    391    (10th    Cir.    1995).         “Credibility

determinations are peculiarly in the province of the finder of

fact” and, as such, will not be disturbed when supported by

substantial evidence.          Id.    Factors to be considered in assessing

a   claimant’s    credibility        include   (1)     the   individual’s    daily

activities; (2) the location, duration, frequency, and intensity

of the individual’s pain or other symptoms; (3) factors that

precipitate and aggravate the symptoms; (4) the type, dosage,

effectiveness, and side effects of any medication the individual

takes or has taken to alleviate pain or other symptoms; (5)

treatment, other than medication, the individual receives or has

received for relief of pain or other symptoms; (6) any measures

other than treatment the individual uses or has used to relieve

                                         15
pain or other symptoms (e.g., lying flat on his or her back,

standing for 15 to 20 minutes every hour, or sleeping on a board);

and (7) any other factors concerning the individual's functional

limitations and restrictions due to pain or other symptoms.   Soc.

Sec. R. 96-7p; 1996 WL 374186, 3.

     The ALJ relied upon appropriate factors in evaluating the

credibility of Claimant’s statements.    The nature of Claimant’s

treatment, the objective medical testing, and the inconsistencies

between the claimed restrictions and Claimant’s activities all

form specific and legitimate reasons for the ALJ’s questioning of

Claimant’s subjective statements.

                            Conclusion

     The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied.   Therefore,

this Court finds, in accordance with the fourth sentence of 42

U.S.C. ' 405(g), the ruling of the Commissioner of Social Security

Administration should be and is AFFIRMED.

     IT IS SO ORDERED this 31st day of March, 2020.




                                16
